DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 8 and 13 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jesse Bucholtz on 2/9/21.
The application has been amended as follows: 
1. (Currently Amended) A license management server comprising:
at least a processor and at least a memory coupled to the at least the processor and having stored thereon instructions, when executed by the at least the processor, and cooperating to act as:
          a receiving unit configured to receive, from a license operation server that leases a first license with an indefinite expiration date to a client, a request for ugrading the  first license to a second license, wherein the first license is used for executing software of a first version, wherein the second license is used for executing the software of a second version and wherein the second license is a different version of the first license; 
          an issuing unit configured to issue change an expiration date of the first license from indefinite to a predetermined expiration date and issue the first license of which the predeterminded expiration date has been set and the second license in accordance with the received request; and 
predetermined expiration date has been set and the issued second license to the license operation server, 
          wherein the license operation server leases, to the client, the issued first license of which the expiration date has been set when the software of the first version is installed on the client andwhen the software of the second version is installed on the client. 

	2. (Canceled) 

	3.  (Original) The license management server according to claim 1, wherein a serial number of the second license issued by the issuing unit is the same as the serial number of the first license.

	4.  (Original) The license management server according to claim 1, wherein the expiration date of the second license issued by the issuing unit is indefinite.

	5.  (Original) The license management server according to claim 1, further comprising a license managing unit for managing information about the first license and the second license in association with the license operation server.

	6-7. (Canceled)


          receiving, from a license operation server that leases a first license with an indefinite expiration date to a client, a request for upgrading the first license to a second license, the first license is used for executing software of a first version, the second license being is used for executing the software of a second version, and the second license is a different version of the first license;
          	changing an expiration date of the first license from indefinite to a predetermined expiration date;
issuing the first license of which the predetermined expiration date has been set and the second license in accordance with the received request; and
          transmitting, as a response to the received request, the issued first license of which the predetermined expiration date has been changed and the issued second license to the license operation server,
          wherein the license operation server leases, to the client, the issued first license of which the expiration date has been set when the software of the first version is installed on the client andwhen the software of the second version is installed on the client.

	9-12. (Canceled)

	13. (Currently Amended) A control method for a license management server, the control method comprising:
upgrading the first license to a second license, the first license is used for executing software of a first version, the second license being is used for executing the software of a second version, and the second license is a different version of the first license;
          	changing an expiration date of the first license from indefinite to a predetermined expiration date;
issuing the first license of which the predetermined expiration date has been set and the second license in accordance with the received request; and
          transmitting, as a response to the received request, the issued first license of which the predetermined expiration date has been changed and the issued second license to the license operation server,
          wherein the license operation server leases, to the client, the issued first license of which the expiration date has been set when the software of the first version is installed on the client andwhen the software of the second version is installed on the client.




EXAMINER’S COMMENTS
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, examiner initiated interview to propose examiner’s amendment, as such the reasons for 
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SHIN-HON (ERIC) CHEN/               Primary Examiner, Art Unit 2431